COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00204-CV


RUSSELL P. MEDINA                                                    APPELLANT

                                          V.

PFI FINANCIAL, LLC                                                     APPELLEE


                                      ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2014-00558-16

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant Russell P. Medina’s Motion to Dismiss.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

      1
       See Tex. R. App. P. 47.4.
                                       PER CURIAM

PANEL: WALKER, MEIER, and MCCOY, JJ.

DELIVERED: September 4, 2014




                               2